           Case 5:19-cv-00984-FB Document 1 Filed 08/14/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

GILMA ALVARADO                                 §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §
                                               §          Civil Action No. 5:19-cv-984
JALAPENOS MEXICAN                              §
RESTAURANT, LLC                                §
                                               §          Jury Demanded
                                               §
                      Defendant.               §
                                               §



                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Gilma Alvarado (“Plaintiff” herein) brings this Fair Labor Standards Act

(“FLSA”) suit against the above-named Defendant and shows as follows:

                                   I.    NATURE OF SUIT

1.     The FLSA was passed by Congress in 1938 in an attempt to eliminate low wages and

long hours and to correct conditions that were detrimental to the health and well-being of

workers. To achieve its humanitarian goals, the FLSA “limits to 40 a week the number of hours

that an employer may employ any of his employees subject to the Act, unless the employee

receives compensation for his employment in excess of 40 hours at a rate not less that one and

one-half times the regular rate at which he is employed.” Walling v. Helmerich & Payne, 323

U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207 (a)).

2.     Defendant violated the FLSA by failing to pay Plaintiff for all of her overtime hours.

Plaintiff was not compensated at the rate of time and one-half her regular rate of pay when she

worked outside her normal work schedule.


PLAINTIFF’S ORIGINAL COMPLAINT                                                  Page - 1
            Case 5:19-cv-00984-FB Document 1 Filed 08/14/19 Page 2 of 5




                                        II.    PARTIES

3.      Plaintiff Gilma Alvarado is an individual who was employed by Defendant as a Kitchen

Worker within the meaning of the FLSA.

4.      Defendant Jalapenos Mexican Restaurant, LLC. (Defendant or “Jalapeños”) is a Texas

Limited Liability Company and can be served with process through its registered agent, Andres

Flores, 12030 Bandera Rd. Ste 101, Helotes, TX 78023.

                              III.    JURISDICTION AND VENUE

5.      This Court has jurisdiction over the claim because Plaintiff has asserted a claim arising

under federal law.

6.      Venue is proper in the Western District of Texas because the events forming the basis of

the suit occurred in this District.

                                       IV.    COVERAGE

7.      At all material times, Defendant has acted, directly or indirectly, in the interest of an

employer with respect to Plaintiff.

8.      At all times hereinafter mentioned, Defendant has been an employer within the meaning

of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

9.      At all times hereinafter mentioned, Defendant has been an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

10.     At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprises have had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 2
           Case 5:19-cv-00984-FB Document 1 Filed 08/14/19 Page 3 of 5



any person and in that said enterprises have had and have an annual gross volume of sales made

or business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).

11.    At all times hereinafter mentioned, Plaintiff was an individual employee who was

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. §§

206-207.

                             V.      FACTUAL ALLEGATIONS

12.    Defendant is a restaurant located in San Antonio, Texas. It serves customers in Texas

and it does more than $500,000.00 per year in business.

13.    Plaintiff worked in the kitchen for Defendant. She was regularly scheduled to work 40 or

more hours in a work week. However, Plaintiff was not compensated for that time in excess of

40 hours per week that she worked for Defendant.

14.    Plaintiff was paid on an hourly basis but was not compensated at the rate of time and one

half her regular rate of pay for the hours she worked outside of her regular shifts. Because

Plaintiff regularly worked 40 or more hours per week, any extra time she worked would be

considered overtime.

15.    Defendant knowingly, willfully, or with reckless disregard carried out their illegal pattern

or practice of failing to pay overtime compensation with respect to Plaintiff.            Plaintiff

complained to Defendants about Defendants’ failure to pay time-and-a-half for hours in excess

of 40 hours in a workweek. Defendants never fixed the problem after Plaintiff complained.

16.    In January of 2019, the Department of Labor investigated Defendant.              Plaintiff’s

supervisors asked her to sign documentation stating that she was paid overtime, when in fact she

had not been.



PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 3
              Case 5:19-cv-00984-FB Document 1 Filed 08/14/19 Page 4 of 5



17.    Although Plaintiff signed the document, when she was called and asked by the

Department of Labor investigators, she told them she had not been paid overtime.

18.    Following this, her supervisors were upset with her.

19.    On March 7, 2019, Plaintiff’s supervisor yelled at her and told her that if she had a

problem with someone then she needed to tell him because he was the boss. He told her “there’s

the door” and terminated her in front of other employees.

20.    This termination was due to Plaintiff truthfully telling the Department of Labor that she

had not been paid overtime.

                 VI. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
                ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

21.    During the relevant period, Defendant violated and is violating the provisions of Sections

6 and 7 of the FLSA, 29 U.S.C. §§ 206-7, and 215(a)(2), by employing employees in an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of the FLSA as aforesaid, for workweeks longer than 40 hours without compensating such

employees for their work in excess of forty hours per week at rates no less than one-and-a-half

times the regular rates for which they were employed. Defendant has acted willfully in failing to

pay Plaintiff in accordance with the law.

                     VII. CAUSE OF ACTION: RETALIATION IN
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

22.    Defendant terminated Ms. Alvarado’s employment in retaliation for complaining about

violations of the Fair Labor Standards Act (“FLSA”). Such a retaliatory termination is itself

prohibited by the FLSA, 29 U.S.C. 215(a)(3).

                                   VIII. RELIEF SOUGHT

23.    WHEREFORE, cause having been shown, Plaintiff prays for judgment against Defendant

as follows:

PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 4
            Case 5:19-cv-00984-FB Document 1 Filed 08/14/19 Page 5 of 5



       a.      For an Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

unpaid back wages due to Plaintiff and for liquidated damages equal in amount to the unpaid

compensation found due to Plaintiff; and

       b.      For an Order awarding Plaintiff the costs of this action;

       c.      For an Order awarding Plaintiff attorneys fees; and

       d.      For and Order awarding Plaintiff pre-judgment and post-judgment interest at the

highest rates allowed by law; and

       e.      For an Order granting such other and further relief as may be necessary and

appropriate.



                                                     Respectfully submitted,



                                                     BY: /s/_Alan Braun_____________

                                                             ADAM PONCIO
                                                             STATE BAR NO. 16109800
                                                             salaw@msn.com
                                                             ALAN BRAUN
                                                             STATE BAR NO. 24054488
                                                             abraun@ponciolaw.com

                                                     PONCIO LAW OFFICES
                                                     A Professional Corporation
                                                     5410 Fredericksburg Road, Suite 109
                                                     San Antonio, Texas 78229-3550
                                                     Telephone: (210) 212-7979
                                                     Facsimile:   (210) 212-5880

                                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                  Page - 5
